[DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT           FILED
                     ________________________ U.S. COURT OF APPEALS
                                                                ELEVENTH CIRCUIT
                            No. 11-12900                         JANUARY 11, 2012
                        Non-Argument Calendar                       JOHN LEY
                      ________________________                       CLERK

                        Agency No. A088-685-617




MARIELA RODRIGUEZ-MONTENEGRO,

                                          llllllllllllllllllllllllllllllllllllllllPetitioner,

                                   versus

U.S. ATTORNEY GENERAL,

                                   llllllllllllllllllllllllllllllllllllllllRespondent.
                      ________________________

                  Petition for Review of a Decision of the
                       Board of Immigration Appeals
                       ________________________
                             (January 11, 2012)

Before PRYOR, MARTIN and KRAVITCH, Circuit Judges.

PER CURIAM:
      Mariela Rodriguez-Montenegro, a native and citizen of Colombia, seeks

review of the Board of Immigration Appeals’ final order affirming the

Immigration Judge’s denial of her application for asylum and withholding of

removal under 8 U.S.C. § 1158 and relief under the Convention Against Torture.

      Rodriguez-Montenegro entered the United States on June 24, 2007, with a

visitor visa that authorized her to remain here until July 23, 2007. On July 24,

2007, she filed an application for asylum. The IJ denied the application. The BIA

affirmed, adopting the IJ’s finding that the harms Rodriguez-Montenegro suffered

did not rise to the level of persecution. Rodriguez-Montenegro now appeals the

BIA’s decision.

      On appeal, Rodriguez-Montenegro argues that the IJ and BIA erred by

failing to find past persecution, by failing to find a nexus between that persecution

and her political opinions, and by failing to find a well-founded fear of future

persecution.

      We review the BIA’s decision as the final judgment, unless the BIA has

expressly adopted the IJ’s decision. Ruiz v. Gonzales, 479 F.3d 762, 765 (11th

Cir. 2007). When the BIA adopts the findings of the IJ, we review the decision of

both the BIA and the IJ for those issues. Ayala v. U.S. Att’y Gen., 605 F.3d 941,

947–48 (11th Cir. 2010). For factual determinations, we will affirm the BIA’s

                                          2
decision if it is supported by substantial evidence. Adefemi v. Ashcroft, 386 F.3d

1022, 1027 (11th Cir. 2004).

      In order to qualify for asylum, an applicant must establish past persecution,

or a well-founded fear of future persecution, on account of a statutorily

enumerated factor. 8 C.F.R. § 208.13(b); see also 8 U.S.C. 1101(a)(42)(A). In

determining whether an alien has suffered past persecution, the fact-finder must

consider the cumulative effects of the alleged incidents. Delgado v. U.S. Att’y

Gen., 487 F.3d 855, 861 (11th Cir. 2007). However, “persecution is an extreme

concept, requiring more than a few isolated incidents of verbal harassment or

intimidation . . . .” Selpulveda v. U.S. Att’y Gen., 401 F.3d 1226, 1231 (11th Cir.

2005).

      This Court has established a high bar for holding that the BIA lacked

substantial evidence to support its finding of no past persecution. For example, in

Mejia v. U.S. Att’y Gen., 498 F.3d 1253, 1257 (11th Cir. 2007), this Court vacated

the BIA’s finding of no past persecution where the petitioner received death

threats, and was attacked on multiple occasions, once suffering a broken nose that

required surgery. In Ruiz, this Court vacated the BIA’s finding of no past

persecution where the petitioner was kidnapped for eighteen days and his

colleague was killed. 479 F.3d at 766.

                                          3
      Here Rodriguez-Montenegro, a former school teacher, urges that she

suffered persecution, because FARC members tried to force her to stop teaching

about democracy, and pressed her to use her teaching position to help FARC

recruit new members. In particular, she draws this Court’s attention to the

numerous threats made against her by FARC members, which included

intermittent verbal threats from 1982 to 2006, and eight threatening phone calls

over a two-month period in the spring of 2007. The most serious incident

occurred in May 2007, when four FARC members surrounded her house. Two of

the assailants invaded her home, tying up Rodriguez-Montenegro and her husband

and threatening them with guns. When her husband attempted to intervene, the

captors hit him in the head with a gun, but Rodriguez-Montenegro described his

injury as “not a major thing.” The FARC captors told Rodriguez-Montenegro that

she had to collaborate with them. After about half an hour, the captors left, and

Rodriguez-Montenegro and her husband managed to untie themselves.

Rodriguez-Montenegro also received two death threats, once in the form of a

sympathy letter in April 2007, and once as a condolence card in June 2007. She

left Colombia in June 2007. Since her departure, FARC members have gone to

her home and the places she used to frequent, inquiring as to her whereabouts.

      Despite Rodriguez-Montenegro’s undoubtedly troubling experiences,

                                         4
substantial evidence supports the BIA’s decision that the harm she suffered did not

amount to persecution. Under this Circuit’s precedent, “[t]he record does not

compel the conclusion that [she] suffered past persecution.” Djonda v. U.S. Att’y

Gen., 514 F.3d 1168, 1174 (11th Cir. 2008).

       Rodriguez-Montenegro also argues that she has a well-founded fear of

future persecution. To establish a well-founded fear of future persecution, the

applicant must show that there is a reasonable possibility of suffering persecution

upon return to her home country. Mejia, 498 F.3d at 1256. Substantial evidence

supports the IJ’s finding that a reasonable fear was not established. In particular,

Rodiguez-Montenegro experienced few dangerous encounters with the FARC

from 1982 to 2007, the period of alleged persecution. Also her husband and two

sons, who returned to Colombia in 2007, have neither suffered harm, nor been

threatened by the FARC.1

       Finally, Rodriguez-Montenegro argues that there is a pattern or practice in

Colombia of persecuting persons similarly situated to her, thus satisfying the

requirement for asylum under 8 C.F.R. § 208.13(b)(2)(iii). However, she failed to


       1
          Although it does not change our holding, we note that substantial evidence does not
support the IJ’s finding that FARC would not be interested in Rodriguez-Montenegro because
she is no longer a school teacher. She has not been a school teacher since 2004. Nevertheless,
the FARC clearly remained interested in Rodriguez-Montenegro in May 2007 when they invaded
her house and demanded her collaboration at gunpoint.

                                              5
raise this claim in her BIA proceedings.2 Therefore, this Court lacks jurisdiction

to consider this claim. Amaya-Artunduaga v. U.S. Att’y Gen., 463 F.3d 1247,

1250 (11th Cir. 2006).

       Upon review of the record and consideration of the briefs of the parties, we

deny the petition.

       PETITION DENIED.




       2
         In her brief to the BIA, Rodriguez-Montenegro’s attorney referred to "individuals such
as the Respondent." But her attorney neither referred to a "pattern or practice" of persecution,
nor to § 208.13(b)(2)(iii) directly. Furthermore, Rodriguez-Montenegro was and is not
proceeding pro se, so we do not construe her briefs liberally. Cf. Lorisme v. INS, 129 F.3d 1441,
1444 n.3 (11th Cir. 1997) ("We read liberally briefs filed pro se.")


                                                6